    Case: 3:19-cv-50123 Document #: 27 Filed: 05/13/21 Page 1 of 1 PageID #:338




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Cecil Shah El a/k/a Cecil Shaw (R-10399),      )
                                               )
                    Plaintiff,                 )
                                               )      Case No. 19 C 50123
      v.                                       )
                                               )      Judge John Robert Blakey
Maureen Josh, et al.,                          )
                                               )
                    Defendants.                )

                                       ORDER

       The Clerk is directed to change Plaintiff’s name on the docket to “Cecil Shah
El a/k/a Cecil Shaw” and to send him an additional copy of the Court’s April 6, 2021
order [24] denying his request to vacate the June 23, 2020 judgment of dismissal [18].
This case is over, the time to appeal or request an extension of the time to appeal has
passed, and the Court has declined to vacate its judgment. No further submissions
are appropriate or necessary. If Plaintiff continues to submit filings in this case, the
Court will instruct the Clerk to return them to Plaintiff rather than file them. This
case remains closed.

Date: May 13, 2021

                                               ENTERED:


                                               ______________________________
                                               John Robert Blakey
                                               United States District Judge
